Case 3:18-cv-00621-BJD-JBT Document 78 Filed 11/29/18 Page 1 of 6 PageID 1964



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


FLORIDA COASTAL SCHOOL OF LAW, INC.,
and INFILAW CORPORATION,

               Plaintiffs,

       vs.                                                    Case No. 3:18-cv-621-BJD-39JBT

AMERICAN BAR ASSOCIATION; COUNCIL
OF THE SECTION OF LEGAL EDUCATION
AND ADMISSIONS TO THE BAR, AMERICAN
BAR ASSOCIATION; and ACCREDITATION
COMMITTEE OF THE SECTION OF LEGAL
EDUCATION AND ADMISSIONS TO THE
BAR, AMERICAN BAR ASSOCIATION,

            Defendants.
__________________________________________/

                             DECLARATION OF SCOTT DEVITO

       1.      I am Scott DeVito, and I am the Dean of Florida Coastal School of Law

(“Coastal” or “the law school”) located in Jacksonville. I joined Coastal as a Professor of Law in

2008, and I have served as Dean since 2015. Florida Coastal School of Law, Inc., operates the

law school. InfiLaw Corporation owns the law school.

       2.      Coastal was founded in 1996, was provisionally accredited by the American Bar

Association (“ABA”) in 1999, and has been fully accredited by the ABA since 2002. Coastal is

committed to the professional preparation of its students, service to underserved communities,

and accountability of the faculty for student learning outcomes. Coastal provides opportunities

for persons who, because of background, status, or historical disadvantage, may have limited

access to legal education. Coastal has produced more than 5,000 graduates who have pursued

successful legal careers in a wide variety of practice areas in 49 states and in countries around
Case 3:18-cv-00621-BJD-JBT Document 78 Filed 11/29/18 Page 2 of 6 PageID 1965



the world.

       3.      Several years ago, Coastal saw its first-time bar pass results decline and attrition

rates increase. But Coastal took action to reverse these trends, and has had success in doing so.

In 2016, Coastal raised its admissions standards to increase the average LSAT scores and other

incoming credentials of its students. Coastal also implemented numerous changes to its

academic program, academic support, and bar preparation efforts. As a result of the concrete

steps taken by Coastal, its first-time bar passage rates have increased in each of the last three

administrations of the Florida bar.

       4.      The first-time pass rate of Coastal graduates who took the February 2018 Florida

bar exam was 62.1%. Coastal’s pass rate ranked fourth out of 11 law schools in Florida.

Coastal’s 62.1% pass rate was 4.2 percentage points above the Florida average pass rate of

57.9%. Coastal’s 62.1% pass rate on the February 2018 bar was a significant improvement over

Coastal’s 25.0% first-time pass rate on the February 2017 Florida bar.

       5.      The first-time pass rate of Coastal graduates who took the July 2018 Florida bar

exam was 62.5%. Coastal’s pass rate ranked seventh out of 11 law schools in Florida. Coastal’s

62.5% pass rate was only 4.7 percentage points below the Florida average pass rate of 67.2%.

Coastal’s 62.5% pass rate on the July 2018 bar was a sizable improvement over Coastal’s 47.7%

first-time pass rate on the July 2017 Florida bar.

       6.      Combining the February and July bar results, for calendar year 2018, Coastal’s

first-time pass rate was 62.4%, which was only 2.7 percentage points below the Florida average

pass rate of 65.1%. Indeed, Coastal’s pass rate compares favorably to the University of Florida,

a tier one law school, which had a first-time Florida pass rate of 67.9% for calendar year 2018.

       7.      The students admitted to Coastal in 2016 and later years under the heightened



                                                     2
Case 3:18-cv-00621-BJD-JBT Document 78 Filed 11/29/18 Page 3 of 6 PageID 1966



admission standards have not yet graduated or sat for the bar. Thus, the improved first-time bar

pass results seen in 2018 should continue when those students take the bar in 2019 and later

years.

         8.     As a result of the law school’s heightened admissions standards, Coastal’s 2017

entering class had LSAT quartiles of 145, 148, 151. Coastal’s 2018 entering class had even

higher LSAT quartiles of 147, 150, 152—with no applicant offered admission with an LSAT

score below 145. Coastal’s 150 median LSAT is at or above 49 other ABA accredited law

schools, based on the 2017 ABA 509 reports.

         9.     Law students with better entering credentials are less likely to be academically

dismissed. Therefore, Coastal’s new admissions standards and higher LSAT scores will reduce

the attrition rate. The Spring 2018 entering class consisted of 19 students, four of whom were

academically dismissed at the end of the first semester, for an attrition rate of 21%. This attrition

rate was affected by the class size. If three rather four students had been academically dismissed,

the attrition rate would have been 16%, five percentage points lower. It should be noted that

Coastal academically dismisses students who, at the end of any semester, have a cumulative

GPA of 2.0 or less, a much more rigorous standard than at some other schools, such as Cooley

and NCCU. Coastal’s models predict that the attrition rate for the Fall 2018 entering class will

be below 20%.

         10.    The U.S. Department of Education (“DOE”) calculates defaults on federal student

loans. The cohort default rates available from DOE for Coastal students are low:

                                   Year     % in Default
                                   2013     2.0%
                                   2014     1.7%
                                   2015     2.5%

         11.    Coastal’s ultimate bar passage rate fully complies with ABA Standard 316. The

                                                 3
Case 3:18-cv-00621-BJD-JBT Document 78 Filed 11/29/18 Page 4 of 6 PageID 1967



ABA has never found Coastal out of compliance with this standard specifically governing bar

passage. Coastal’s ultimate bar pass rates are:

                                    Year      Ultimate Pass Rate
                                    2013      89.5%
                                    2014      86.4%
                                    2015      80.7%
                                    2016      74.6%
                                    2017      65.8%

        12.     Thus, the very large majority of those who graduated from Coastal from 2013 to

2017 have passed the bar examination. Furthermore, the figures for 2016 and 2017 will rise

because not all individual 2018 bar pass information has been received and processed by Coastal

and because some graduates are still sitting for the bar exam.

        13.     Attached hereto as Exhibit 1 is Florida Coastal School of Law’s Request to the

ABA Council to Find Florida Coastal Fully in Compliance With the Standards. The ABA denied

the request.

        14.     Attached hereto as Exhibit 2 is a public posting by David Frakt, The ABA and

Standard 501—Still Inconsistently Applied, https://www.thefacultylounge.org/2018/11/the-aba-

and-standard-501-still-inconsistently-applied.html, posted on November 29, 2018.

        15.     Attached hereto as Exhibit 3 is a public posting by Daniel Zibel, Deputy Assistant

General Counsel for Postsecondary Education, U.S. Department of Education, on his LinkedIn

account, captured on or about October 2017.

        16.     Attached hereto as Exhibit 4 are emails obtained from the U.S. Department of

Education pursuant to a FOIA request.

        17.     I hereby incorporate by reference my previous declaration dated June 15, 2018

(Doc. 19-1 at pp. 1-8) as if fully set forth herein.




                                                   4
Case 3:18-cv-00621-BJD-JBT Document 78 Filed 11/29/18 Page 5 of 6 PageID 1968
Case 3:18-cv-00621-BJD-JBT Document 78 Filed 11/29/18 Page 6 of 6 PageID 1969



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 29, 2018, the foregoing was electronically filed with

the Clerk of Court by using the CM/ECF system, which will send notice of the filing to all

counsel of record

                                            /s/ H. Christopher Bartolomucci
                                            H. Christopher Bartolomucci




                                               6
